Citation Nr: 0909137	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Huntington's disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1989 to August 
1991, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO), which denied service connection for 
Huntington's disease.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.   

In August 2008, the Board remanded this claim to the RO for 
additional development, including a VA examination to 
determine the etiology of the Veteran's Huntington's disease 
disability.  That development was completed and the case was 
returned to the Board for appellate review.


FINDING OF FACT

The Veteran's service treatment records (STRs) are negative 
for complaints, treatment, and diagnoses of Huntington's 
disease or any symptoms associated with Huntington's disease, 
including involuntary movement of the extremities and mood 
swings; and although there is a current diagnosis of 
Huntington's disease, there is no medical or lay evidence of 
in-service incurrence or aggravation of Huntington's disease.


CONCLUSION OF LAW

Huntington's disease was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The VCAA duty to notify was satisfied by July 2005 and 
October 2008 letters.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claim, 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In an October 2008 attachment to a notice letter, the RO also 
advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.    

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA and private medical records, articles 
regarding Huntington's disease, and statements of the Veteran 
and his representative.  In an August 2008 remand, the Board 
afforded a VA examination to the Veteran to determine the 
etiology of his Huntington's disease disability, but the 
Veteran did not report.  The Veteran was informed that the 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§ 3.655 (2008).  The Veteran has not indicated why he failed 
to report to the VA examination.  Under these circumstances, 
the Board must decide the case on the available evidence.  
See id.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b).  Furthermore, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for certain chronic 
diseases, such as other organic conditions of the nervous 
system, when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A claimant will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); see also Monroe v. Brown, 4 Vet. App. 513, 
515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).   

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for Huntington's 
disease, which he maintains was incurred in or aggravated by 
his service.  However, review of the record shows no in-
service incurrence or aggravation of Huntington's disease.  

Initially, the Board notes that no defects, infirmities, or 
disorders were noted at the Veteran's service entrance 
examination; thus, the Veteran was presumed in sound 
condition.  See January 1989 Enlistment Examination Report; 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Monroe, 4 
Vet. App. at 515; Green, 1 Vet. App. at 322.   

The record contains no complaints, treatment, or diagnoses of 
Huntington's disease or any symptoms associated with 
Huntington's disease, including involuntary movement of the 
extremities and mood swings, during the Veteran's service.  
In this regard, the Veteran's January 1989 Enlistment 
Examination Report and August 1991 Separation Examination 
Report were normal and negative for any signs, symptoms, or 
family history of Huntington's disease.  Further, in an April 
1990 Occupational Health Examination Report, the Veteran 
indicated that he did not notice "any shaking of any part of 
[his] body," and did not have "any personality changes."

Further, Huntington's disease or any other organic condition 
of the nervous system did not manifest within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this does not in itself 
preclude a grant of service connection.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in-service.  See 38 C.F.R. § 3.303(d).

Post-service, the Veteran was diagnosed with Huntington's 
disease in February 2004, meeting the threshold question for 
a service connection claim.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144; see also August 2005 Private 
Treatment Record, UCLA Neurology Clinic; July 2005 Outpatient 
Mental Health Progress Note, VA Medical Center (VAMC), 
Sepulveda, California.  

While there is evidence of a current diagnosis of 
Huntington's disease, there is no true indication that this 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this regard, a private 
physician (Dr. S.P.) at the UCLA Neurology Clinic noted that 
"it appears that the patient was discharged from military 
service in approximately 1991 and his earliest symptoms 
[involuntary movements of the extremities and frequent mood 
swings] of Huntington disease appeared to precede that 
discharge and occurred while he was on active duty."  See 
September 2005 Neurology Clinic Progress Note, UCLA.  
However, as noted, the Veteran's STRs are negative for such 
symptoms in-service.  The private physician also noted a 
family history of Huntington's disease.  See also October 
2005 Neurology Clinic New Consult Report, Sepulveda VAMC.  
Relying only on the Veteran's statements, the private 
physician diagnosed the Veteran with Huntington's disease 
with the "onset of symptoms preceding military discharge," 
offering no incident in-service to trigger the Veteran's 
Huntington's disease disability.  Given that the STRs are 
silent for pertinent disability, any opinion relating 
Huntington's disease to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2008).  Thus, service connection is not 
warranted.

Further, as noted, in an August 2008 remand, the Board 
afforded a VA examination to the Veteran to determine the 
etiology of his Huntington's disease disability, but the 
Veteran did not report.  The Veteran was informed that the 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§ 3.655.  The Veteran has not indicated why he failed to 
report to the VA examination.  Such opinion regarding the 
etiology of the Veteran's Huntington's disease may have 
resulted in sufficient competent medical evidence to decide 
the claim in the Veteran's favor.  Under these circumstances, 
the Board must decide the case on the available evidence, as 
done here.  See id.   

In light of the above discussion, the Board finds that the 
only evidence linking the Veteran's Huntington's disease 
disability to service is the Veteran's own statements.  While 
the Veteran is competent to describe his symptomatology (see 
Layno, 6 Vet. App. at 469), he, as a layperson, is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he has not been shown to have the requisite medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.  

In light of the above discussion, the Board concludes that 
Huntington's disease was not incurred in or aggravated by 
service.  The benefit-of- the-doubt doctrine has been 
considered, however, as the preponderance of the evidence is 
against the claims, it is inapplicable in the instant appeal.  
38 U.S.C.A § 5107(b); see also Gilbert, 1 Vet. App. at 54.   


ORDER

Entitlement to service connection for Huntington's disease is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


